DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-19 are pending and are being examined herein.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The instant application was filed as a Continuation (CON) of application 16/679192, which is now US 10623553, filed 9 Nov 19.  As such, the effective filing date will be considered that of the parent case (9 Nov 19).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 Mar 20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-16, and 18-19 are rejected on the ground of nonstatutory double patenting patenting in view of US 10623553.  It should be noted that Claims 2-9 and 17 are not rejected under this statute.
Firstly, independent Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over independent Claim 1 of US 10623553, independent Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of US 10623553, and independent Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over independent Claim 19 of US 10623553.  As an example showing why these claims are unpatentable over their corresponding independent claims in US 10623553, Claim 1 of the instant application and independent Claim 1 of US 10623553 are shown below:
1. A system, comprising: (instant application and US 10623553, verbatim)
an autonomous vehicle configured to travel from an origin to a destination, in response to a user instruction; and (instant application and US 10623553, verbatim)
an application including one or more programs, wherein the one or more programs are to be executed by one or more processors of a mobile device of a user, the one or more programs including instructions for: (instant application and US 10623553, verbatim)
receiving user input of the user; (instant application and US 10623553, verbatim)
in response to receipt of the user input, causing transmission of the user instruction; (instant application and US 10623553, verbatim)
at the origin, authenticating the user as well as another person other than the user; (not in instant application and only in US 10623553)
detecting arrival at the destination; (instant application and US 10623553, verbatim)
after detecting arrival at the destination, (instant application) / after detecting arrival at the destination and without the autonomous vehicle being powered down: (US 10623553)
determining whether the mobile device is still in the autonomous vehicle; (instant application and US 10623553, verbatim) and
identifying at least one device, that is of the another person other than the user and that is not the mobile device, based on contact information of the at least one device of the another person other than the user being present in the mobile device, and (not in instant application and only in US 10623553)
determining whether the at least one device was present in the autonomous vehicle during the travel from the origin to the destination, based at least on the authentication of the another person other than the user, in addition to determining whether the mobile device is still in the autonomous vehicle; and (not in instant application and only in US 10623553)
in response to determining that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, (instant application) / in response to determining that the mobile device is still in the autonomous vehicle and determining that the at least one device was present in the autonomous vehicle during the travel from the origin to the destination after detecting the arrival at the destination, (US 10623553)
causing transmission of a signal to at least one device that is not the mobile device, for providing a notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination (instant application) / causing transmission of a signal to the at least one device utilizing the contact information, for providing a notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination (US 10623553).
The only differences in these claims are shown in italic (wherein the italicized portions are only in US 10623553 but not in the instant application) or bold (wherein the bold non-italicized portion is only in the instant application but is in US 10623553 within an earlier presented limitation that is bold and italicized).  As such, the broader instant application’s independent Claim 1 is unpatentable over the narrower independent Claim 1 of US 10623553.  Independent Claim 18 is the non-transitory computer readable medium and independent Claim 19 is the method, and these claims are substantially analogous to independent Claim 1 and are rejected for the same reasons as shown above with regards to independent Claim 1, so there is no need to outline their limitations’ correspondence to independent Claims 18-19 from US 10623553 and they will not be detailed here for the sake of brevity.
Secondly, each of dependent Claims 10-12 are also rejected on the ground of nonstatutory double patenting as being unpatentable over independent Claim 1 of US 10623553.  Claim 10 requires that the at least one device includes another mobile device of another person other than the user, Claim 11 requires that the another mobile device of the another person be identified based on a determination whether the another person accompanied the user in the autonomous vehicle, and Claim 12 requires that the determination whether the another person accompanied the user in the autonomous vehicle is based on a presence of the another person in the autonomous vehicle, which are obvious in view of at least the italicized portions of independent Claim 1 of US 10623553 above, which effectively disclose all of these requirements except that (a) the at least one device needs to be a mobile device, but that is inherent if it is carried with the another person that was in the autonomous vehicle with the at least one device but is no longer in the autonomous vehicle, thus making the at least one device a mobile device, and (b) the presence of the another person in the autonomous vehicle is detected rather than the presence of the other device in the vehicle and authenticating the another person other than the user, but that is an obvious difference because if this mobile device is carried by the another person then it matters not if the another person is detected or the mobile device is detected because the detection of one indicates the presence of the other.
Thirdly, each of dependent Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of independent Claim 1 of US 10623553 and the corresponding dependent claim from US 10623553 (e.g. Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 13 of US 10623553, Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 14 of US 10623553, Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 15 of US 10623553, and Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 16 of US 10623553).  Each of these claims are verbatim to the corresponding claims and dependencies of US 10623553, with the only minor exception being Claim 16 using the term “of another mobile device” instead of “the at least one device” per Claim 16 of US 10623553.  As such, there is no need to outline their limitations’ correspondence and they will not be detailed here for the sake of brevity.
Claim Objections
Claim 18 is objected to because of the following informalities:  this independent claim uses in its preamble the term “cause the mobile to”; however, it appears that this is mean to be “cause the mobile device to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 includes the phrase "determining whether a message displayed via the application that prompts additional user input, results in no further additional user input being detected", which is indefinite because it’s not clear as to whether "additional user input" and "further additional user input" are referring to the same input or if they are separate.  For purposes of compact prosecution, the Examiner is interpreting this phrase as it appears that these are referring to the same “additional user input” (that is either detected or not detected), despite being called two different things.  Assuming this interpretation is correct, it appears that this limitation should instead be "determining whether a message displayed via the application that prompts additional user input results in the additional user input being made to the application by the user".  Appropriate corrections are required.
Claims 5 and 13-14 (and Claims 6-7 due to dependency on Claim 5) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims separately utilize the term “in a proximity of”; however, this is subjective indefinite language because what is considered “proximate” to one person may not be considered “proximate” to another.  For purposes of compact prosecution, Examiner is interpreting each use of “in proximity of” to instead be “within a predetermined distance to”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0359604), herein “Chen”, in view of Konrardy et al. (US 10156848), herein “Konrardy”.
Regarding Claim 1, Chen discloses a system (device detection system 105), comprising:
an autonomous vehicle (“host vehicle 100 is an autonomous vehicle that can operate in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode”, Detailed Description Paragraph 10) configured to travel from an origin (“Since the location of the mobile device 110 may change, the processing device 130 may be programmed to periodically determine the location of the mobile device 110 while the host vehicle 100 is in use”, Detailed Description Paragraph 18, “The processing device 130 may be programmed to only operate while the host vehicle 100 is in operation”, Detailed Description Paragraph 19, “process 300 may begin when the vehicle is turned on”, Detailed Description Paragraph 22; the host vehicle being in operation/turned on followed by not being in operation/turned off, as per the next citation that follows, makes an origin inherent) to a destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out), in response to a user instruction (see Konrardy discussion below, where the user instruction is a command transmitted to the autonomous vehicle to cause it to begin navigating to the user’s desired destination, following the user first making an input into a navigation application at least identifying said desired destination); and 
an application including one or more programs (“the computing systems and/or devices described may employ any of a number of computer operating systems, including, but by no means limited to, versions and/or varieties of the Ford Sync® application…Computing devices generally include computer-executable instructions, where the instructions may be executable by one or more computing devices such as those listed above”, Detailed Description Paragraphs 42-43), wherein the one or more programs are to be executed by one or more processors (“mobile device 110 may be programmed to wirelessly receive the present location signals, representing the present location of the mobile device 110 at the time the signal was generated, as well as the final location signal and the shutdown flag from the device detection system 105”, Detailed Description Paragraph 13, “FIG. 4 is a flowchart of an example process 400 that may be executed by the mobile device 110”, Detailed Description Paragraph 28, “A computer-readable medium (also referred to as a processor-readable medium) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer)”, Detailed Description Paragraph 44) of a mobile device of a user (“a device detection system 105 that can wirelessly pair with a mobile device 110, such as a smartphone or tablet computer”, Detailed Description Paragraph 10), the one or more programs including instructions (“Computing devices generally include computer-executable instructions, where the instructions may be executable by one or more computing devices such as those listed above”, Detailed Description Paragraph 43) for:
receiving user input of the user (see Konrardy discussion below, where the user input that is received is the user first making an input into a navigation application at least identifying their desired destination);
in response to receipt of the user input, causing transmission of the user instruction (see Konrardy discussion below, where the user instruction is a command transmitted to the autonomous vehicle to cause it to begin navigating to the user’s desired destination, following the user first making an input into a navigation application at least identifying said desired destination);
detecting arrival at the destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out);
after detecting arrival at the destination, determining whether the mobile device is still in the autonomous vehicle (“Using signal processing, the device detection system 105 may be programmed to determine a signal strength indicator, such as a Received Signal Strength Indicator (RSSI), associated with wireless communications with the mobile device 110. Based on the signal strength indicator, the device detection system 105 may determine where the mobile device 110 is located inside or around the host vehicle 100”, Detailed Description Paragraph 11, “to determine whether the mobile device 110 was left behind in the host vehicle 100”, Detailed Description Paragraph 20); and
in response to determining that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, causing transmission of a signal to at least one device that is not the mobile device (“a wearable device 115, such as a smartwatch, fitness tracker, or the like”, Detailed Description Paragraph 10, “The wearable device 115 may be programmed to receive the final location, battery information, and shutdown flag from the mobile device 110”, Detailed Description Paragraph 14), for providing a notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination (“It may be assumed that the wearable device and mobile device would be kept close by when carried by the owner. A gradual decrease in the signal strength, therefore, may suggest that the mobile device is getting further and further away from the wearable device. And since the owner is not likely to remove the wearable device while in the vehicle, the gradual decrease in signal strength may suggest that the mobile device, and not the wearable device, was left behind in the vehicle. Accordingly, the wearable device may alert the owner that the mobile device was left behind in the vehicle. Because the wearable device received location information from the mobile device, the wearable device can also instruct the owner of the last known location of the mobile device in the vehicle, which as discussed above could include the final location determined by the vehicle”, Detailed Description Paragraph 8, “not only may the alert indicate that the mobile device 110 was left behind in the host vehicle 100, it may further indicate the segment 120 where it was last detected before the host vehicle 100 was powered down”, Detailed Description Paragraph 14).
Chen remains silent in that the mobile device receives user input of the user (i.e. where the user input that is received is the user first making an input into a navigation application at least identifying their desired destination) and in response to receipt of the user input, causing transmission of the user instruction (i.e. where the user instruction is a command transmitted to the autonomous vehicle to cause it to begin navigating to the user’s desired destination, following the user first making an input into a navigation application at least identifying said desired destination).  However, Office takes Official Notice that it is undeniably old and well known in the art to utilize mobile devices such as smart phones that include one or more navigation applications that are used by the user of the mobile device to identify a starting location (i.e. origin) and a target location (i.e. destination) which results in a host vehicle initiating its navigation from the origin to the destination as an instruction.  Extremely well-known services include the Uber and Lyft mobile device applications.  And Konrardy teaches this exact thing and specifically within the realm of doing so with an autonomously operated vehicle acting as a host vehicle (“computer-implemented method for automatically routing a vehicle capable of autonomous operation may be provided. The method may include (1) receiving a request from a user to initiate an autonomous vehicle trip; (2) receiving an indication of a starting location from which to begin the autonomous vehicle trip; (3) receiving an indication of a target location to which to route the vehicle during the autonomous vehicle trip; (4) determining an autonomous route from the starting location to the target location using only road segments suitable for fully autonomous vehicle travel; (5) causing a vehicle control system of the vehicle to operate the vehicle autonomously along the autonomous route from the starting location to the target location; and/or (6) causing the vehicle control system of the vehicle to stop at the target location to allow one or more passengers to exit the vehicle…For instance, the indication of the starting location may be automatically generated as a current location of the vehicle or may be received from the user via a mobile device. The vehicle may be selected from a plurality of autonomous vehicles based upon a distance of each of the plurality of vehicles to the starting location. The method may further include causing the vehicle control system to operate the vehicle autonomously from a current location of the vehicle to the starting location, and causing the vehicle to stop at the starting location to allow the one or more passengers to board the vehicle. The method may further include receiving an indication of a departure time or an arrival time, and causing the vehicle to be at the starting location at the departure time or to be at the target location at the arrival time”, Brief Summary Paragraphs 16-17).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Chen to include the teachings of Konrardy (specifically, modifying Chen's vehicle to be associated with one or more navigation applications on registered mobile devices that may serve as tools for issuing requests/instructions to at least one autonomous vehicle), in order to enable the autonomous vehicle to be part of a ridesharing/taxi system, or to enable navigation functions on the autonomous vehicle by said mobile device instead of requiring requests/instructions having to directly go to the vehicle itself.  Note that this obviousness rationale is equally applicable to the remaining claims, particularly the other independent Claims 18-19, but will not be repeated for the sake of brevity.
Regarding Claim 18 (independent), Chen discloses a non-transitory computer readable storage medium storing one or more programs (“mobile device 110 may be programmed to wirelessly receive the present location signals, representing the present location of the mobile device 110 at the time the signal was generated, as well as the final location signal and the shutdown flag from the device detection system 105”, Detailed Description Paragraph 13, “FIG. 4 is a flowchart of an example process 400 that may be executed by the mobile device 110”, Detailed Description Paragraph 28, “A computer-readable medium (also referred to as a processor-readable medium) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer)”, Detailed Description Paragraph 44), the one or more programs comprising instructions (“Computing devices generally include computer-executable instructions, where the instructions may be executable by one or more computing devices such as those listed above”, Detailed Description Paragraph 43) which, when executed by a mobile device of a user (“a device detection system 105 that can wirelessly pair with a mobile device 110, such as a smartphone or tablet computer”, Detailed Description Paragraph 10), cause the mobile device to:
receive user input of the user (see Konrardy discussion per the rejection of independent Claim 1 above, where the user input that is received is the user first making an input into a navigation application at least identifying their desired destination);
in response to receipt of the user input, cause transmission of the user input for use by an autonomous vehicle configured to travel from an origin (“Since the location of the mobile device 110 may change, the processing device 130 may be programmed to periodically determine the location of the mobile device 110 while the host vehicle 100 is in use”, Detailed Description Paragraph 18, “The processing device 130 may be programmed to only operate while the host vehicle 100 is in operation”, Detailed Description Paragraph 19, “process 300 may begin when the vehicle is turned on”, Detailed Description Paragraph 22; the host vehicle being in operation/turned on followed by not being in operation/turned off, as per the next citation that follows, makes an origin inherent) to a destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out) in response to the user instruction  (see Konrardy discussion per the rejection of independent Claim 1 above, where the user instruction is a command transmitted to the autonomous vehicle to cause it to begin navigating to the user’s desired destination, following the user first making an input into a navigation application at least identifying said desired destination);
detect arrival at the destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out);
after detecting arrival at the destination, determine whether the mobile device is still in the autonomous vehicle (“Using signal processing, the device detection system 105 may be programmed to determine a signal strength indicator, such as a Received Signal Strength Indicator (RSSI), associated with wireless communications with the mobile device 110. Based on the signal strength indicator, the device detection system 105 may determine where the mobile device 110 is located inside or around the host vehicle 100”, Detailed Description Paragraph 11, “to determine whether the mobile device 110 was left behind in the host vehicle 100”, Detailed Description Paragraph 20); and
in response to determining that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, cause transmission of a signal to at least one device that is not the mobile device (“a wearable device 115, such as a smartwatch, fitness tracker, or the like”, Detailed Description Paragraph 10, “The wearable device 115 may be programmed to receive the final location, battery information, and shutdown flag from the mobile device 110”, Detailed Description Paragraph 14), for providing a notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination (“It may be assumed that the wearable device and mobile device would be kept close by when carried by the owner. A gradual decrease in the signal strength, therefore, may suggest that the mobile device is getting further and further away from the wearable device. And since the owner is not likely to remove the wearable device while in the vehicle, the gradual decrease in signal strength may suggest that the mobile device, and not the wearable device, was left behind in the vehicle. Accordingly, the wearable device may alert the owner that the mobile device was left behind in the vehicle. Because the wearable device received location information from the mobile device, the wearable device can also instruct the owner of the last known location of the mobile device in the vehicle, which as discussed above could include the final location determined by the vehicle”, Detailed Description Paragraph 8, “not only may the alert indicate that the mobile device 110 was left behind in the host vehicle 100, it may further indicate the segment 120 where it was last detected before the host vehicle 100 was powered down”, Detailed Description Paragraph 14).  
Regarding Claim 19 (independent), Chen discloses a method (“With regard to the processes, systems, methods, heuristics, etc. described herein”, Detailed Description Paragraph 47), comprising:
at a mobile device of a user (“a device detection system 105 that can wirelessly pair with a mobile device 110, such as a smartphone or tablet computer”, Detailed Description Paragraph 10):
receiving user input of the user (see Konrardy discussion per the rejection of independent Claim 1 above, where the user input that is received is the user first making an input into a navigation application at least identifying their desired destination);
in response to receipt of the user input, causing transmission of the user input for use by an autonomous vehicle configured to travel from an origin (“Since the location of the mobile device 110 may change, the processing device 130 may be programmed to periodically determine the location of the mobile device 110 while the host vehicle 100 is in use”, Detailed Description Paragraph 18, “The processing device 130 may be programmed to only operate while the host vehicle 100 is in operation”, Detailed Description Paragraph 19, “process 300 may begin when the vehicle is turned on”, Detailed Description Paragraph 22; the host vehicle being in operation/turned on followed by not being in operation/turned off, as per the next citation that follows, makes an origin inherent) to a destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out) in response to the user instruction (see Konrardy discussion per the rejection of independent Claim 1 above, where the user instruction is a command transmitted to the autonomous vehicle to cause it to begin navigating to the user’s desired destination, following the user first making an input into a navigation application at least identifying said desired destination;
detecting arrival at the destination (“the device detection system 105 may be programmed to detect when the host vehicle 100 is shutting down. A vehicle shutdown may occur when, e.g., the vehicle key is turned to an “off” position or the driver presses an “off” button, followed by a driver side door open event”, Detailed Description Paragraph 12, “the processing device 130 may be programmed to determine the final location of the mobile device 110 at the time of the vehicle shutdown”, Detailed Description Paragraph 19; the destination being where the vehicle is shut down and the driver/passenger/-s get out);
after detecting arrival at the destination, determining whether the mobile device is still in the autonomous vehicle (“Using signal processing, the device detection system 105 may be programmed to determine a signal strength indicator, such as a Received Signal Strength Indicator (RSSI), associated with wireless communications with the mobile device 110. Based on the signal strength indicator, the device detection system 105 may determine where the mobile device 110 is located inside or around the host vehicle 100”, Detailed Description Paragraph 11, “to determine whether the mobile device 110 was left behind in the host vehicle 100”, Detailed Description Paragraph 20); and
in response to determining that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, causing transmission of a signal to at least one device that is not the mobile device (“a wearable device 115, such as a smartwatch, fitness tracker, or the like”, Detailed Description Paragraph 10, “The wearable device 115 may be programmed to receive the final location, battery information, and shutdown flag from the mobile device 110”, Detailed Description Paragraph 14), for providing a notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination (“It may be assumed that the wearable device and mobile device would be kept close by when carried by the owner. A gradual decrease in the signal strength, therefore, may suggest that the mobile device is getting further and further away from the wearable device. And since the owner is not likely to remove the wearable device while in the vehicle, the gradual decrease in signal strength may suggest that the mobile device, and not the wearable device, was left behind in the vehicle. Accordingly, the wearable device may alert the owner that the mobile device was left behind in the vehicle. Because the wearable device received location information from the mobile device, the wearable device can also instruct the owner of the last known location of the mobile device in the vehicle, which as discussed above could include the final location determined by the vehicle”, Detailed Description Paragraph 8, “not only may the alert indicate that the mobile device 110 was left behind in the host vehicle 100, it may further indicate the segment 120 where it was last detected before the host vehicle 100 was powered down”, Detailed Description Paragraph 14).
Regarding Claim 3, Chen as modified by Konrardy teaches the system of Claim 1, and Chen further discloses wherein the determining whether the mobile device is still in the autonomous vehicle, includes determining whether short range wireless connectivity exists between the autonomous vehicle and the mobile device (“The communication device 125, therefore, may be programmed to pair with the mobile device 110 while the mobile device 110 is in or near the host vehicle 100”, Detailed Description Paragraph 16, “At decision block 305, the device detection system 105 may determine whether it has paired with a mobile device 110. The communication device 125 may pair with the mobile device 110 using an RF-based communication protocol such as Bluetooth®, Bluetooth® Low Energy, or WiFi. The processing device 130 may detect the pairing based on signals received by the communication device 125. If the pairing is detected, the process may proceed to block 310. If no pairing is detected, the process 300 may end (as shown in FIG. 3) or may continue to execute block 305 until a pairing occurs”, Detailed Description Paragraph 23).
Regarding Claim 8, Chen as modified by Konrardy teaches the system of Claim 1, and Chen further discloses wherein the transmission of the signal to at least one device that is not the mobile device, includes transmission of the signal to a wireless network interface of the autonomous vehicle (inherent as any signals that come from the mobile device 110 to the wearable device 115 relating to the host vehicle’s device detection system 105, such as final location, battery information, and shutdown flag, required signals from a wireless network interface of the host vehicle 100, as per the rejection of Claim 3 above), such that the notification is presented as a visual message (“The wearable device 115 may be programmed to receive the final location, battery information, and shutdown flag from the mobile device 110. In response, the wearable device 115 may determine whether it is still wirelessly paired with the mobile device 110. The wireless communication between the wearable device 115 and the mobile device 110 may have a limited range. Therefore, the wearable device 115 may not be able to communicate with the mobile device 110 once the wearable device 115 and mobile device 110 are out of the communication range. In response to determining that it is no longer paired with the mobile device 110, the wearable device 115 may be programmed to generate an alert and display the alert to the owner of the wearable device 115 and the mobile device 110. The alert may include an audible, visual, or haptic alert to get the owner's attention. The alert may further include text that identifies the final location of the mobile device 110. Thus, not only may the alert indicate that the mobile device 110 was left behind in the host vehicle 100, it may further indicate the segment 120 where it was last detected before the host vehicle 100 was powered down”, Detailed Description Paragraph 14).
Regarding Claim 9, Chen as modified by Konrardy teaches the system of Claim 1, and Chen further discloses wherein the at least one device includes another device of the user of the mobile device (“In response to determining that it is no longer paired with the mobile device 110, the wearable device 115 may be programmed to generate an alert and display the alert to the owner of the wearable device 115 and the mobile device 110”, Detailed Description Paragraph 14).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Konrardy, further in view of Obvious Design Choice.
Regarding Claims 2 and 4, Chen as modified by Konrardy teaches the system of Claim 1, but Chen remains silent regarding: wherein the determining whether the mobile device is still in the autonomous vehicle, includes comparing a global positioning system (GPS)- determined location of the autonomous vehicle and a GPS-determined location of the mobile device (per Claim 2); wherein the determining whether the mobile device is still in the autonomous vehicle, includes determining whether a message displayed via the application that prompts additional user input, results in the additional user input being detected (per Claim 4).  Chen instead determines whether the mobile device is still in the autonomous vehicle by using signal processing such as Received Signal Strength Indicator (RSSI) to determine the location of the mobile device relative to the host vehicle (“The device detection system 105 may be programmed to detect the location of the mobile device 110 inside or near the host vehicle 100. Using signal processing, the device detection system 105 may be programmed to determine a signal strength indicator, such as a Received Signal Strength Indicator (RSSI), associated with wireless communications with the mobile device 110. Based on the signal strength indicator, the device detection system 105 may determine where the mobile device 110 is located inside or around the host vehicle 100. Technologies, such as WiFi localization utilizing smart antennas, can be implemented in the host vehicle 100. See, for example, Chin-Heng Lim; Yahong Wan; Ng, Boon-Poh; See, C.-M. S., “A Real-Time Indoor WiFi Localization System Utilizing Smart Antennas,” in Consumer Electonics, IEEE Transactions on, vol. 53, no. 2, pp. 618-622, May 2007 and Asis Nasipuri and Kai Li. 2002. A directionality based location discovery scheme for wireless sensor networks. In Proceedings of the 1st ACM international workshop on Wireless sensor networks and applications (WSNA '02). ACM, New York, N.Y., USA, 105-111. The host vehicle 100 may be virtually divided into segments 120, and the signal strength indicator may be used by the device detection system 105 to determine in which segment 120 the mobile device 110 is located. The segments 120 may have different sizes and characteristics. Nine segments 120 are shown in FIG. 1. For instance, the segments 120A-D may correspond to the driver seat, front passenger seat, rear passenger seat (driver's side), and rear passenger seat (passenger side), respectively. Other segments 120E-H may correspond to pockets near the driver door, front passenger door, rear passenger door (driver's side), and rear passenger door (passenger side). The ninth segment 1201 may correspond to a trunk area. Other segments may correspond to other areas, including areas outside the host vehicle 100. Using the signal strength indicator, and possibly other signal characteristics, the device detection system 105 may determine the location of the mobile device 110 inside the host vehicle 100. The device detection system 105 may periodically transmit the determined location, via a present location signal, to the mobile device 110”, Detailed Description Paragraph 11).  However, it is merely a matter of obvious design choice as to which methodology or methodologies to utilize in order to make a determination about whether the mobile device is still in the autonomous vehicle, as Applicant themselves have presented two different ways of doing so within these two claims, and Chen presents at least a third way.  These are just different ways of potentially determining that the mobile device may have been left behind in the vehicle, and it does not appear as though either of the methodologies presented in these claims lead to unexpected advantageous results over the methodology of Chen.  Thus the methodology of Chen is being considered equivalent because it accomplishes the same function and leads to the same results.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Chen based on Obvious Design Choice (specifically, modifying Chen's RSSI methodology for determining whether the mobile device has been left in the host vehicle so that it either compares GPS-determined locations of both the host vehicle and the mobile device or it awaits a response from the mobile device’s owner after sending it a notification), in order to provide alternative methodologies for accomplishing the same functionality/result, in case a particular application may have a preference to a different equivalent methodology (for example, in order to utilize existing structures already present in/on the host vehicle/mobile device).
Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Konrardy, further in view of Obvious Design Choice (as at least evidenced by Yamada et al. (US 2020/0005059), herein “Yamada”, and/or Oliver et al. (US 2015/0156567), herein “Oliver”).
Regarding Claims 5-7 and 10, Chen as modified by Konrardy teaches the system of Claim 1, but Chen remains silent regarding: wherein the transmission of the signal to at least one device that is not the mobile device, includes transmission of the signal to a speaker of the autonomous vehicle, such that the notification is audible within a predetermined distance to the autonomous vehicle after detecting the arrival at the destination (per Claim 5); wherein the speaker includes an interior speaker inside the autonomous vehicle (per Claim 6, dependent on Claim 5) / wherein the speaker includes an exterior speaker of the autonomous vehicle (per Claim 7, dependent on Claim 5) / wherein the at least one device includes another mobile device of another person other than the user (per Claim 10).  Chen instead notifies the owner of the mobile device that it is still in the autonomous vehicle by alerting them via a wearable device 115 of the owner of the mobile device (“It may be assumed that the wearable device and mobile device would be kept close by when carried by the owner. A gradual decrease in the signal strength, therefore, may suggest that the mobile device is getting further and further away from the wearable device. And since the owner is not likely to remove the wearable device while in the vehicle, the gradual decrease in signal strength may suggest that the mobile device, and not the wearable device, was left behind in the vehicle. Accordingly, the wearable device may alert the owner that the mobile device was left behind in the vehicle. Because the wearable device received location information from the mobile device, the wearable device can also instruct the owner of the last known location of the mobile device in the vehicle, which as discussed above could include the final location determined by the vehicle”, Detailed Description Paragraph 8), and Chen’s alert may be audible, visual, or haptic in order to get the owner’s attention (“In response to determining that it is no longer paired with the mobile device 110, the wearable device 115 may be programmed to generate an alert and display the alert to the owner of the wearable device 115 and the mobile device 110. The alert may include an audible, visual, or haptic alert to get the owner's attention. The alert may further include text that identifies the final location of the mobile device 110. Thus, not only may the alert indicate that the mobile device 110 was left behind in the host vehicle 100, it may further indicate the segment 120 where it was last detected before the host vehicle 100 was powered down”, Detailed Description Paragraph 14).  However, it is merely a matter of obvious design choice as to which methodology or methodologies to utilize in order to notify an owner of a mobile device that their mobile device is still in the autonomous vehicle, as Applicant themselves have presented multiple ways of doing so within these four claims (and actually presents another way within Claim 8, already rejected above, and more specifically discusses the particular way of Claim 7 within Claim 14, rejected below), and Chen presents at least another way.  These are just different ways of potentially notifying the owner that their mobile device may have been left behind in the vehicle, and it does not appear as though any of the methodologies presented in these claims lead to unexpected advantageous results over the one or more methodologies of Chen.  Thus the methodologies of Chen are being considered equivalent because they accomplish the same function and lead to the same results.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Chen based on Obvious Design Choice (specifically, modifying Chen's alerting a user via their wearable device methodologies when notifying an owner of a mobile device that their mobile device has been left in the host vehicle so that it audibly alerts the owner of the mobile device using an internal or external speaker of the host vehicle or else notifies the owner via another device owned by someone other than the user), in order to provide alternative methodologies for accomplishing the same functionality/result, in case a particular application may have a preference to a different equivalent methodology (for example, in order to utilize existing structures already present in/on the host vehicle/mobile device, or to cover circumstances where there was more than one passenger in the host vehicle at the same time as the owner of the mobile device or when the owner of the mobile device isn’t wearing an additional device such as a wearable device 115).
While not required for the above rejection but merely to provide additional evidence to the obviousness rationale provided above, both Yamada and Oliver provide evidencing support.  Yamada teaches notification via a visual alert to another user device or an audible alert when leaving the host vehicle (“if it is determined that an item is left behind (“yes” at step S109), the first command section 164 sends a command to the loudspeaker 114 to sound an alert (step S110). The alert notifies the passenger who has already egressed the vehicle of an item left behind in the vehicle”, Paragraph 94, “The present embodiment is directed to a situation where the passenger in the first embodiment does not become aware of the alert sounding”, Paragraph 102, “the message transmitter 565 may create a message providing notification a left-behind item, and send the message to the smartphone 300 of the passenger A…Upon receipt of the message from the server 500, the smartphone 300 displays a screen as illustrated in FIG. 11A. FIG. 11A is a schematic diagram showing an example of the displayed screen of the smartphone 300. As illustrated in this drawing, an image of the left-behind item is attached to the message notifying of the left-behind item”, Paragraphs 112-113), and Oliver teaches alerting others associated with the user rather than just user (“The kinds of warnings or alerts can be issued from the phone and/or device and/or sent to multiplicity of receivers such as the phone of the user or the entity detection device and remote users such as security, parent, teacher. The warning can also be displayed by other local devices”, Paragraph 27, “any reports generated may also be configured to be only displayed on the Mobile computing device or also sent to a remote third party”, Paragraph 127, “One or more remote users may also receive a message to let them know that the Entity Detection Device 110 is leaving a hub 109 with a user and attached Mobile Computing Device 102”, Paragraph 245).
Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Konrardy, further in view of Yamada, and further in view of Obvious Design Choice (as at least evidenced by Oliver as described above with regards to Claim 10).
Regarding Claims 11-12 and 17, Chen as modified by Konrardy and further modified by Obvious Design Choice renders obvious the system of Claim 10 (per Claims 11-12) and Chen as modified by Konrardy teaches the system of Claim 1 (per Claim 17), but Chen remains silent regarding: wherein the another mobile device of the another person is identified, based on a determination whether the another person accompanied the user in the autonomous vehicle (per Claim 11); wherein the determination whether the another person accompanied the user in the autonomous vehicle is based on a presence of the another person in the autonomous vehicle (per Claim 12, dependent on Claim 11) / wherein, after the notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, additional user input is received for causing the autonomous vehicle to travel to a location of another mobile device of another person who accompanied the user in the autonomous vehicle (per Claim 17).  However, the limitations in Claims 11-12 build on the limitations of Claim 10 in the same way that the limitations of Claim 17 build on the limitations of Claim 16 (rejected below), by merely utilizing information about someone else that was riding in the vehicle (and thus was with the user at the time of the item being lost).  This additional consideration/step is still obvious in view of the teachings of Yamada (specifically, user database 538, Figs. 11A-11B/13A-13C/15A-15B, and at least Paragraph 127), which describe (a) saving contact numbers and addresses for each user of the vehicle (“RAM 133 includes a suspension program 136, in addition to the left-behind item program 135…The suspension processing section 165 executes a process when a left-behind item remains in the vehicle 100. In the present example, the left-behind item program 135 and the suspension program 136 are indicated as different programs, but may be integrated into a single program”, Paragraph 105, “RAM 533 of the server 500 includes a user database 538”, Paragraph 107, “An example of the user database 538 is shown in FIG. 9C. In the user database 538, the contact numbers of users, i.e., e-mail addresses in this example, are entered as shown in FIG. 9C. In addition to e-mail addresses, private information including contact phone numbers, home addresses, and workplaces, as well as information including frequent taxi destinations, may also be entered”, Paragraph 108), and (b) having the autonomous vehicle travel to a location that might be different from the location of the owner of the lost mobile device that might be selected by someone other than the owner of the lost mobile device (see Figs. 11A-11B/13A-13C/15A-15B and associated descriptions in the paragraphs associated with these figures, especially Paragraph 127: “an image of the left-behind item is attached to the message notifying of the left-behind item…The smartphone 300 further displays a message that prompts the passenger A to select an option for handling the left-behind item. That is, the smartphone 300 prompts the passenger A to select a delivery of the left-behind item to the passenger A, temporary storage at the nearby station 200, or disposal of the item…based on the information selected at step S301, the suspension processing section 567 issues a command to the vehicle 100 to drive towards the item collection location”, Paragraphs 113-114, “as illustrated in FIG. 13B, the information terminal of the station 200 displays similar information, along with a message to the staff of the station 200 requesting removal of the left-behind item from the vehicle 100”, Paragraph 122, “smartphone 300 displays the current position of the smartphone 300 on the display section, and further displays a screen that prompts the user of the smartphone 300 (generally the passenger A but possibly a person related to the passenger A) to designate a collection location in the vicinity of the current position (step S303)”, Paragraph 127).  It would be obvious to utilize this database for getting the contact information of another person riding in the vehicle at the same time because maybe they are a friend/family member/coworker that could get the lost item to them (i.e. to a POSITA, if someone loses something in their car and they are trying to get it back to its owner, making use of a database contact list including all those names/addresses/phone numbers for everyone that's ever been in said car is a clear starting point, especially if the database tells you who all was in the car right before the item became lost, and even more especially since Yamada already contemplates someone other than “passenger A” making the selection for where to bring the lost item).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Chen (specifically, modifying Chen's alerting a user via their wearable device methodologies when notifying an owner of a mobile device that their mobile device has been left in the host vehicle so that an additional or alternative notification may be made to the owner of another device that was also present in the vehicle utilized by the owner of the mobile device, and possibly to have that owner of another device determine the location for delivering the left behind mobile device of the owner) based what would be considered obvious over Yamada, in order to provide further options for getting the lost mobile device back to its rightful owner.
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Konrardy, and further in view of Yamada.
Regarding Claims 13 and 15-16, Chen as modified by Konrardy teaches the system of Claim 1, and Yamada teaches: wherein, after the notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, additional user input is received for causing the autonomous vehicle to remain within a predetermined distance to the destination in response thereto (per Claim 13) / wherein, after the notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, additional user input is received for causing the autonomous vehicle to travel to an updated location indicated by the additional user input (per Claim 15) / wherein, after the notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, additional user input is received for causing the autonomous vehicle to travel to a location of another mobile device (per Claim 16) (the additional user input is the response to the prompting for what to do with the lost item, which in turn may cause the vehicle to suspend service (i.e. remain within a predetermined distance to the drop off point of the owner of the lost item) and/or go to a specific lost item drop off location or to continue service and go pick up the next passenger based on that passenger's request for pick up using their phone's application following the additional user input being to simply dispose the item, as per the already cited to portions of Yamada found in the rejection of Claims 11-12 and 17 above, which will not be repeated for the sake of brevity).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Chen (specifically, modifying Chen's alerting a user via their wearable device methodologies when notifying an owner of a mobile device that their mobile device has been left in the host vehicle so that said notification includes selectable options for locations to deliver the left behind mobile device of the owner) as taught by Yamada, in order to provide added flexibility for the owner to get their lost mobile device back in cases where the owner of the mobile device would prefer not to just have to walk back to the host vehicle and would rather be able to receive additional choices.
Possible Allowable Subject Matter
Regarding Claim 14, Chen as modified by Konrardy teaches the system of Claim 1, and Yamada teaches: wherein, after the notification that the mobile device is still in the autonomous vehicle after detecting the arrival at the destination, additional user input is received for causing the autonomous vehicle to remain within a predetermined distance to the user (the additional user input is the response to the prompting for what to do with the lost item, which in turn may cause the vehicle to suspend service (i.e. remain within a predetermined distance to the drop off point of the owner of the lost item) as already discussed above with regards to the rejections of Claims 11-13 and 15-17 above, which will not be repeated for the sake of brevity); however, Yamada does not specify that the vehicle remains within a predetermined distance to the user by tracking the user using a camera of the autonomous vehicle.  This additional requirement appears to be novel and would not have been considered obvious to one of ordinary skill in the art at the time of filing in view of the prior art of record.  However, Claim 14 is currently rejected above under Double Patenting and under 35 USC 112(b), and is also objected to for being dependent upon a rejected base claim (independent Claim 1) in terms of prior art.  As such, this claim cannot be considered as having allowable subject matter at this time.  If upon reply Applicant amends the claims so that this claim were put into independent form and amended specifically to overcome the above 35 USC 112(b), and amended to overcome the Double Patenting rejection (or Applicant files an appropriate Terminal Disclaimer), then this claim would be then be able to be considered Allowable Subject Matter.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663